DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant-cited US 2013/0279769 to Benkley, III et al. (Benkley).

	Regarding claim 1, Benkley discloses a method for manufacturing a button having a fingerprint sensor incorporated therein, comprising:
	obtaining a flexible substrate (Benkley, e.g., Figs. 19A-J and paragraphs 171-174, folded flex sensor 1902 (e.g., Fig. 19C);
	forming a housing (Benkley, e.g., Figs. 19A-J and paragraphs 171-174, at least module folding base 1904 in combination with base 1906 are necessarily formed in order to eventually house/package folded flex sensor 1902 (Figs. 19C, 19D, 19H-J);
	bonding the flexible substrate to the housing (Benkley, e.g., Figs. 19A-J and paragraphs 171-174; Benkley’s folded flex sensor 1902 will necessarily be bonded at some location to the housing in the form of module folding base 1904 in combination with base 1906 in order to establish an electrical connection with the folded flex sensor 1902; additionally or in the alternative, the folded flex sensor 1902 is mechanically bonded to the housing by virtue of mounting pegs 1916/1920 that are received by mounting openings 1918/1922 (Figs. 19H-I); and
	forming a top layer on the flexible substrate only, on the housing only, or on the flexible substrate and on the housing (Benkley, e.g., Figs. 19A-J and 

	Benkley is not relied upon as explicitly disclosing in connection with Figs. 19A-J that obtaining a flexible substrate includes singulating a flexible substrate, and attaching an anisotropic conductive film (ACF) to the flexible substrate.  Benkley nonetheless discloses in paragraph 172 that the folded flex sensor 1902 may correspond to a flex sensor formed/configured as shown in Figs. 12A, 12B.  In this regard and with reference to Fig. 12A and paragraphs 151-153, the flex sensor may be a Chip on Flex (CoF) configuration in which the components are located on a tape substrate with pitch rails having slots for feeding the tape through the process while lines and or components are formed in the tape.  One of ordinary skill in the art would appreciate that the process described by Benkley in connection with Fig. 12A is akin to a tape-automated bonding (TAB) process in which the tape is fed through the process using sprockets that engage the pitch rail slots.  In such arrangements, each of the flex sensors is necessarily singulated from the tape prior to its further incorporation into a circuit, such as the circuit of Figs. 19A-J.  Additionally, Benkley discloses in connection with the flex sensor of at least Fig. 12A that connector 1235 of flex sensor may be attached to the host substrate using conductive adhesive otherwise known as anisotropic conductive film (ACF attach) (Benkley, e.g., paragraph 153).


anisotropic conductive film (ACF attach).  In such an arrangement, the examiner notes that attachment of the folded flex sensor to Benkley’s housing by ACF attach further constitutes bonding the flexible substrate to the housing.

	Additionally or in the alternative, it is noted that Benkley’s circuit of Figs. 19A-J, modified in view of Benkley’s Chip on Flex (CoF) configuration of Fig. 12A, will include a step of forming a top layer on the flexible substrate only (Benkley, e.g., Fig. 12A and paragraph 151, conductive lines formed on flexible substrate).

	Regarding claim 2, Benkley is not relied upon as explicitly disclosing wherein singulating the flexible substrate comprises laser cutting adjoining laminated material.  The examiner takes Official notice of the fact that use of a tape substrate of 

	Claim 3 recites wherein attaching the ACF to the flexible substrate occurs prior to singulating the flexible substrate and claim 4 recites wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate.  In Benkley as applied to claim 1, Benkley discloses in connection with the flex sensor of at least Fig. 12A that connector 1235 of flex sensor may be attached to the host substrate using conductive adhesive otherwise known as anisotropic conductive film (ACF attach) 

	Claim 5 recites wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate, forming the housing, bonding the flexible substrate to the housing, and forming the top layer.  For reasons identical to those set forth above in connection with claim 4, attaching the ACF to the flexible substrate after singulating the flexible substrate would have been obvious to one of ordinary skill in view of Benkley in light of the knowledge of one of ordinary skill.  Moreover, performing the ACF attach as a final step as a final step in the assembly process of Benkley as applied to claim 1 would have been obvious to one of ordinary skill for at least the reason that if a defect or other problem arises during the fabrication of the fingerprint sensor system, the system can be easily removed and replaced because it has not yet been electrically coupled to external components.

	Regarding claim 6, Benkley discloses assembling the housing (see Benkley as applied to claim 1, module folding base 1904 and base 1906 are necessarily assembled as shown in order to house/package folded flex sensor 1902 (Figs. 19C, 19D, 19H-J).

providing a flexible substrate sensor with an ACF board (see Benkley as applied to claim 1, e.g., Fig. 12A and paragraph 153, connector 1235 attached to host substrate using ACF attach).

	Regarding claim 8, Benkley as applied to claim 1 is not relied upon as explicitly disclosing wherein the top layer comprises a curable wet coat, a cast, or a hard film bonded with adhesive.  Benkley nonetheless discloses the use of plastic for covering the fingerprint sensor in order to prevent direct finger contact with the sensor (Benkley, e.g., paragraph 124).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Benkley such that the bezel opening 1909 includes a hard film, e.g., a hard plastic film, fastened/connected to the bezel opening 1909 using any known fastening/connecting mechanism, such as adhesive bonding, for the purpose of preventing direct finger contact with the sensor.

	Regarding claim 9, Benkley discloses wherein forming the top layer occurs prior to singulating the flexible substrate (see Benkley as applied to claim 1, Benkley’s circuit of Figs. 19A-J, modified in view of Benkley’s Chip on Flex (CoF) configuration of Fig. 12A, will include a step forming a top layer on the flexible substrate only, e.g., Benkley, Fig. 12A and paragraph 151, conductive lines formed on flexible substrate; these conductive lines are formed prior to singulation of the flex sensors from the tape).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0307818 to Pope et al. (Pope) in view of Benkley.

	Regarding claim 1, Pope discloses a method for manufacturing a button having a fingerprint sensor incorporated therein, comprising:
	obtaining a flexible substrate (Pope, e.g., Fig. 2 and paragraphs 43-51, obtaining flexible substrate in the form of flexible element 116 on which the fingerprint recognition sensor circuit including silicon package 208 is mounted; flexible element 116 is disposed both to receive any force imposed by the user's finger on the button 104, and to transmit that force to a tactile dome switch 118; flexible element 116 is also disposed to receive electrical signals (such as representing fingerprint image information) from the fingerprint recognition sensor 102, and transmit those electrical signals from the fingerprint recognition sensor 102 to a processor);
	attaching the flexible substrate to the fingerprint recognition sensor circuit including silicon package 208 and to a processor (see Pope as applied above);
	forming a housing (Pope, e.g., Fig. 2 and paragraphs 43-51, forming of stiffener element 212 and/or ground ring 114 as shown in Fig. 2);
	bonding the flexible substrate to the housing (Pope, e.g., Fig. 2 and paragraphs 43-51, flexible element 116 is bonded to the stiffener element 212, see, e.g., paragraph 48; additionally or in the alternative, stiffener element 212 is bonded to a further component of the housing in the form of ground ring 114 using liquid adhesive 214; in this arrangement the flexible element 116 is also bonded to the ground ring 114 by virtue of its bonding to the stiffener element 212); and
forming a top layer on the flexible substrate only, on the housing only, or on the flexible substrate and on the housing (Pope, e.g., Fig. 2 and paragraphs 43-51, top layer in the form of lens 112 that is formed on flexible element 116 and on the housing in the form of in the form of ground ring 114; additionally or in the alternative, top layer in the form of liquid lamination layer 206 that is formed on top of the flexible element 116 only; additionally or in the alternative, top layer in the form of heat activated film (see paragraph 248) that is formed on the housing only in the form of ground ring 114 for coupling the lens 112 to the ground ring 114; additionally or in the alternative, forming a top layer in the form of silicon package 208 which is formed on top of the flexible element 116 only; ).

	Pope, as specifically applied above, is not relied upon as explicitly disclosing that obtaining a flexible substrate includes singulating a flexible substrate, and that attaching the flexible substrate to the fingerprint recognition sensor circuit including silicon package 208 and to a processor includes attaching an anisotropic conductive film (ACF) to the flexible substrate.  Pope nonetheless discloses in other arrangements, e.g., Fig. 3, the use of anisotropic conductive materials, e.g., conductive material encapsulated in a plastic resin that conduct vertically but not horizontally (Pope, e.g., paragraph 61).  Pope does not explicitly disclose that the anisotropic conductive materials constitute an anisotropic conductive film.  In related art, Benkley discloses in connection with Fig. 12A and paragraphs 151-153 and fingerprint sensor having a Chip on Flex (CoF) configuration in which the components are located on a tape substrate with pitch rails having slots for feeding the tape through the process 

	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Pope such that obtaining a flexible substrate includes singulating a flexible substrate, and that attaching the flexible substrate to the fingerprint recognition sensor circuit including silicon package 208 and to a processor includes attaching an anisotropic conductive film (ACF) to the flexible substrate.  In this way, in the manner disclosed by Benkley, Pope’s combination of flexible element and the fingerprint recognition sensor circuit combination can be fabricated using known Chip on Flex (CoF) semiconductor assembly technology that provides mechanical flexibility and lower production cost relative to conventional PCB assembly, with an electrical connection to the flexible element being implemented using ACF attach.

forming a top layer on the flexible substrate only, e.g., the conductive layers forming the circuit of the tape substrate (Benkley, e.g., Fig. 12A).

	Regarding claim 2, Pope in view of Benkley is not relied upon as explicitly disclosing wherein singulating the flexible substrate comprises laser cutting adjoining laminated material.  The examiner takes Official notice of the fact that use of a tape substrate of the type disclosed by Benkley having a laminated construction was well-known and conventional at the time the invention was made to persons having ordinary skill in the art to which said subject matter pertains (see, e.g., US 2003/0012882 to Tokuhisa et al., paragraph 8; also see US 2003/0107118 to Pflughaupt et al., paragraph 44), as was the use of laser cutting of such substrates (see, e.g., US 5,400,219, col. 3, lines 63-66; also see US 4,851,862 to Newman et al., col. 5, lines 45-53; also see US 2003/0201524 to Murakami et al., paragraph 21).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation of wherein singulating the flexible substrate comprises laser cutting adjoining laminated 

	Claim 3 recites wherein attaching the ACF to the flexible substrate occurs prior to singulating the flexible substrate and claim 4 recites wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate.  In connection with the combination of Pope in view of Benkley as applied to claim 1, Benkley discloses in connection with the flex sensor of at least Fig. 12A that connector 1235 of flex sensor may be attached to the host substrate using conductive adhesive otherwise known as anisotropic conductive film (ACF attach) (Benkley, e.g., paragraph 153).  In Benkley’s arrangement the attachment of the ACF is necessarily performed either before or after singulation, but Benkley does not explicitly disclose at what stage the ACF is attached.  The examiner nonetheless takes Official notice of the fact that attachment of ACF prior to singulation/dicing operation was well-known and conventional at the time the invention was made to persons having ordinary skill in the art to which said subject matter pertains (see, e.g., US 2007/0259515 to Paik et al., paragraph 22; also see US 2011/0316146 to Pagaila et al., paragraphs 47-48).  Additionally, one of ordinary skill in the art would from Benkley’s particular arrangement and the use of conductive adhesives generally that the ACF may be attached to connector 1235 any time after singulation and prior to the attachment of the connector 1235 to a host component, e.g., a processor.  In this regard, the examiner takes Official notice of the fact that attachment of ACF immediately prior to the attachment of different electrical components was well-known and conventional at the time the invention was 

	Claim 5 recites wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate, forming the housing, bonding the flexible substrate to the housing, and forming the top layer.  For reasons identical to those set forth above in connection with claim 4, attaching the ACF to the flexible substrate after singulating the flexible substrate would have been obvious to one of ordinary skill in view of Pope in view of Benkley in light of the knowledge of one of ordinary skill.  

	Regarding claim 6, Pope in view of Benkley discloses assembling the housing (see Pope in view of Benkley as applied to claim 1, assembling stiffener element 212 and/or ground ring 114 as shown in Fig. 2).

	Regarding claim 7, Pope in view of Benkley discloses providing a flexible substrate sensor with an ACF board (see Pope in view of Benkley as applied to claim 1, flexible element 116 on which the fingerprint recognition sensor circuit including silicon package 208 is mounted, with ACF board, e.g., connector 1235 for ACF attach, as taught by Benkley).

	Regarding claim 8, Pope in view of Benkley discloses wherein the top layer comprises a curable wet coat, a cast, or a hard film bonded with adhesive (see Pope in view of Benkley as applied to claim 1, Pope, e.g., Fig. 2 and paragraphs 43-51, top layer in the form of lens 112 that is formed on flexible element 116 and on the housing in the form of in the form of ground ring 114; additionally or in the alternative, top layer in the form of liquid lamination layer 206 that is formed on top of the flexible 

	Regarding claim 9, Pope in view of Benkley discloses wherein forming the top layer occurs prior to singulating the flexible substrate (see Pope in view of Benkley as applied to claim 1, the cited combination of Pope in view of Benkley further includes forming a top layer on the flexible substrate only, e.g., the conductive layers forming the circuit of the tape substrate, see Benkley, e.g., Fig. 12A; these conductive layers are formed prior to singulation of the flex sensors).

	Regarding claim 10, Pope discloses a method for manufacturing a button having a fingerprint sensor incorporated therein, comprising:
	obtaining a flexible substrate (Pope, e.g., Fig. 2 and paragraphs 43-51, obtaining flexible substrate in the form of flexible element 116 on which the fingerprint recognition sensor circuit including silicon package 208 is mounted; flexible element 116 is disposed both to receive any force imposed by the user's finger on the button 104, and to transmit that force to a tactile dome switch 118; flexible element 116 is also disposed to receive electrical signals (such as representing fingerprint image information) from the fingerprint recognition sensor 102, and transmit those electrical signals from the fingerprint recognition sensor 102 to a processor);
	attaching the flexible substrate to the fingerprint recognition sensor circuit including silicon package 208 and to a processor (see Pope as applied above);
bonding a top layer to a housing (Pope, e.g., Fig. 2 and paragraphs 43-51, top layer in the form of lens 112 that is bonded to housing in the form of ground ring 114 using a heat activated film and a perimeter sealant 204; additionally or in the alternative, top layer in the form of stiffener element 212 that is bonded to housing in the form of ground ring 114 using liquid adhesive 214);
	bonding the flexible substrate to the housing and/or to the top layer (see Pope as applied above in connection with “top layer” element; in a case where the top layer includes lens 112, flexible element 116 is bonded to lens 112 by virtue of bonding of silicon package 208 to lens 112 using liquid lamination layer 206; additionally or in the alternative, in a case where the top layer includes stiffener element 212, flexible element 116 is bonded to the stiffener element 212, see, e.g., paragraph 48); and
	forming support behind the flexible substrate (Pope, e.g., Fig. 2 and paragraphs 43-51, any of the structures of Fig. 2 that provide support at a location behind the flexible element 116; one such structure may include, for example, stiffener element 212 that is located behind the flexible element 116 and provides support to the flexible element 116; another such structure may include, for example, underfill 210 that is located behind the flexible element 116 and provides support to above-located structures including flexible element 117, stiffener element 212 and flexible element 116).

	Pope, as specifically applied above, is not relied upon as explicitly disclosing that obtaining a flexible substrate includes singulating a flexible substrate, and that attaching the flexible substrate to the fingerprint recognition sensor circuit including an anisotropic conductive film (ACF) to the flexible substrate.  Pope nonetheless discloses in other arrangements, e.g., Fig. 3, the use of anisotropic conductive materials, e.g., conductive material encapsulated in a plastic resin that conduct vertically but not horizontally (Pope, e.g., paragraph 61).  Pope does not explicitly disclose that the anisotropic conductive materials constitute an anisotropic conductive film.  In related art, Benkley discloses in connection with Fig. 12A and paragraphs 151-153 and fingerprint sensor having a Chip on Flex (CoF) configuration in which the components are located on a tape substrate with pitch rails having slots for feeding the tape through the process while lines and or components are formed in the tape.  One of ordinary skill in the art would appreciate that the process described by Benkley in connection with Fig. 12A is akin to a tape-automated bonding (TAB) process in which the tape is fed through the process using sprockets that engage the pitch rail slots.  In such arrangements, each of the flex sensors is necessarily singulated from the tape prior to its further incorporation into a circuit.  Additionally, Benkley discloses in connection with the flex sensor of at least Fig. 12A that connector 1235 of flex sensor may be attached to the host substrate using conductive adhesive otherwise known as anisotropic conductive film (ACF attach) (Benkley, e.g., paragraph 153).

	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Pope such that obtaining a flexible substrate includes singulating a flexible substrate, and that attaching the flexible substrate to the fingerprint recognition sensor circuit including 

	Claim 11 recites wherein attaching the ACF to the flexible substrate occurs prior to singulating the flexible substrate and claim 12 recites wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate.  In connection with the combination of Pope in view of Benkley as applied to claim 10, Benkley discloses in connection with the flex sensor of at least Fig. 12A that connector 1235 of flex sensor may be attached to the host substrate using conductive adhesive otherwise known as anisotropic conductive film (ACF attach) (Benkley, e.g., paragraph 153).  In Benkley’s arrangement the attachment of the ACF is necessarily performed either before or after singulation, but Benkley does not explicitly disclose at what stage the ACF is attached.  The examiner nonetheless takes Official notice of the fact that attachment of ACF prior to singulation/dicing operation was well-known and conventional at the time the invention was made to persons having ordinary skill in the art to which said subject matter pertains (see, e.g., US 2007/0259515 to Paik et al., paragraph 22; also see US 2011/0316146 to Pagaila et al., paragraphs 47-48).  Additionally, one of ordinary skill in the art would from Benkley’s particular arrangement 

wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate, bonding the top layer to the housing, bonding the flexible substrate to the housing and/or to the top layer, and forming support behind the flexible substrate.  For reasons identical to those set forth above in connection with claim 12, attaching the ACF to the flexible substrate after singulating the flexible substrate would have been obvious to one of ordinary skill in view of Pope in view of Benkley in light of the knowledge of one of ordinary skill.  Moreover, performing the ACF attach as a final step as a final step in the assembly process of Pope’s arrangement of Fig. 2 modified in view of Benkley would have been obvious to one of ordinary skill for at least the reason that if a defect or other problem arises during the fabrication of the button assembly, the button assembly can be easily removed and replaced because it has not yet been electrically coupled to external components.

	Regarding claim 14, Pope in view of Benkley discloses wherein the top layer comprises a curable wet coat, a cast, or a hard film bonded with adhesive (see Pope in view of Benkley as applied to claim 10, Pope, e.g., Fig. 2 and paragraphs 43-51, top layer in the form of lens 112 that is bonded to housing in the form of ground ring 114 using a heat activated film and a perimeter sealant 204; additionally or in the alternative, top layer in the form of stiffener element 212 that is bonded to housing in the form of ground ring 114 using liquid adhesive 214).

	Regarding claim 15, Pope in view of Benkley discloses wherein forming support behind the flexible substrate comprises filling using an epoxy and/or bond plate in place (see Pope in view of Benkley as applied to claim 10, at least stiffener element 212 that is located behind the flexible element 116 and provides support to the flexible element 116).  Additionally or in the alternative, although Pope in view of Benkley is not relied upon as explicitly disclosing that underfill 210 (see claim 10) is an epoxy, the examiner takes Official notice of the fact the use of epoxy as an underfill material in the electronic arts was well-known and conventional at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation of filling using an epoxy does not patentably distinguish over Pope in view of Benkley in light of the knowledge of one of ordinary skill.

	Regarding claim 16, Pope discloses a method for manufacturing a button having a fingerprint sensor incorporated therein, comprising:
	obtaining a flexible substrate (Pope, e.g., Fig. 2 and paragraphs 43-51, obtaining flexible substrate in the form of flexible element 116 on which the fingerprint recognition sensor circuit including silicon package 208 is mounted; flexible element 116 is disposed both to receive any force imposed by the user's finger on the button 104, 
	attaching the flexible substrate to the fingerprint recognition sensor circuit including silicon package 208 and to a processor (see Pope as applied above);
	attaching the flexible substrate to a bottom plate of a housing (Pope, e.g., Fig. 2 and paragraphs 43-51, stiffener element 212 constitutes a bottom plate of a housing, e.g., a housing formed by the stiffener element 212 and ground ring 114; flexible element 116 is attached to the stiffener element 212, see, e.g., paragraph 48);
	attaching the attached flexible substrate and bottom plate to the housing (Pope, e.g., Fig. 2 and paragraphs 43-51, stiffener element 212 that is attached to a further component of the housing in the form of ground ring 114 using liquid adhesive 214; in this arrangement the flexible element 116 is also attached to the ground ring 114 by virtue of its attachment to the stiffener element 212); and
	attaching a top layer to the housing (Pope, e.g., Fig. 2 and paragraphs 43-51, attachment of lens 112 to the ground ring 114 using a heat activated film and a perimeter sealant 204).

	Pope, as specifically applied above, is not relied upon as explicitly disclosing that obtaining a flexible substrate includes singulating a flexible substrate, and that attaching the flexible substrate to the fingerprint recognition sensor circuit including silicon package 208 and to a processor includes attaching an anisotropic conductive film (ACF) to the flexible substrate.  Pope nonetheless discloses in other arrangements, e.g., Fig. 3, the use of anisotropic conductive materials, e.g., conductive material encapsulated in a plastic resin that conduct vertically but not horizontally (Pope, e.g., paragraph 61).  Pope does not explicitly disclose that the anisotropic conductive materials constitute an anisotropic conductive film.  In related art, Benkley discloses in connection with Fig. 12A and paragraphs 151-153 and fingerprint sensor having a Chip on Flex (CoF) configuration in which the components are located on a tape substrate with pitch rails having slots for feeding the tape through the process while lines and or components are formed in the tape.  One of ordinary skill in the art would appreciate that the process described by Benkley in connection with Fig. 12A is akin to a tape-automated bonding (TAB) process in which the tape is fed through the process using sprockets that engage the pitch rail slots.  In such arrangements, each of the flex sensors is necessarily singulated from the tape prior to its further incorporation into a circuit.  Additionally, Benkley discloses in connection with the flex sensor of at least Fig. 12A that connector 1235 of flex sensor may be attached to the host substrate using conductive adhesive otherwise known as anisotropic conductive film (ACF attach) (Benkley, e.g., paragraph 153).

	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Pope such that obtaining a flexible substrate includes singulating a flexible substrate, and that attaching the flexible substrate to the fingerprint recognition sensor circuit including silicon package 208 and to a processor includes attaching an anisotropic conductive 

	Claim 17 recites wherein attaching the ACF to the flexible substrate occurs prior to singulating the flexible substrate and claim 18 recites wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate.  In connection with the combination of Pope in view of Benkley as applied to claim 16, Benkley discloses in connection with the flex sensor of at least Fig. 12A that connector 1235 of flex sensor may be attached to the host substrate using conductive adhesive otherwise known as anisotropic conductive film (ACF attach) (Benkley, e.g., paragraph 153).  In Benkley’s arrangement the attachment of the ACF is necessarily performed either before or after singulation, but Benkley does not explicitly disclose at what stage the ACF is attached.  The examiner nonetheless takes Official notice of the fact that attachment of ACF prior to singulation/dicing operation was well-known and conventional at the time the invention was made to persons having ordinary skill in the art to which said subject matter pertains (see, e.g., US 2007/0259515 to Paik et al., paragraph 22; also see US 2011/0316146 to Pagaila et al., paragraphs 47-48).  Additionally, one of ordinary skill in the art would from Benkley’s particular arrangement and the use of conductive adhesives generally that the ACF may be attached to 

	Claim 19 recites wherein attaching the ACF to the flexible substrate occurs after singulating the flexible substrate, attaching the flexible substrate to the bottom plate of the housing, attaching the attached flexible substrate and bottom plate to the housing, and attaching the top layer to the housing.  For reasons identical to those set forth above in connection with claim 18, attaching the ACF to the flexible substrate after singulating the flexible substrate would have been obvious to one of ordinary skill in view of Pope in view of Benkley in light of the knowledge of one of ordinary skill.  Moreover, performing the ACF attach as a final step as a final step in the assembly process of Pope’s arrangement of Fig. 2 modified in view of Benkley would have been obvious to one of ordinary skill for at least the reason that if a defect or other problem arises during the fabrication of the button assembly, the button assembly can be easily removed and replaced because it has not yet been electrically coupled to external components.

	Regarding claim 20, Pope in view of Benkley discloses using adhesive or potting material to fill volume (see Pope in view of Benkley as applied to claim 16, e.g., liquid adhesive 214).  Additionally or in the alternative, Pope discloses encapsulating the fingerprint recognition sensor circuit in plastic molding (Pope, e.g., paragraph 11) and the use of plastic or another material molded above the sensor (Pope, e.g., paragraph 26).  Such encapsulation/molding materials constitute a potting material that necessarily occupies a volume.  The prior art therefore included each element claimed, although not necessarily in a single prior art embodiment, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2013/0308838 to Westerman et al. relates to fingerprint matching on a portable device; see, e.g., Fig. 3.
	Hyoung-Joon Kim et al., "Study on bubble formation in rigid-flexible substrates bonding using anisotropic conductive films (ACFs) and their effects on the ACF joint reliability," 56th Electronic Components and Technology Conference 2006, San Diego, CA, USA, 2006, relates to anisotropic films (ACFs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863